Citation Nr: 1623202	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether there is new and material evidence to reopen the service connection claim for a left knee disability. 

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case is currently under the jurisdiction of the RO in Oakland, California.

Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether there is new and material evidence to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript is of record.  

The Veteran has submitted additional which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In an April 2016 statement, he waived his right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Moreover, the additional evidence is not pertinent to the claim on appeal. 

The Veteran submitted a claim for compensation under 38 U.S.C. § 1151 for nerve damage to the left hand in January 2016 (as clarified in a February 2016 report of contact), and a claim for an increased rating for his service-connected right knee disability in April 2016.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. A July 2001 rating decision last denied service connection for a left knee disability.

2. The Veteran did not perfect an appeal of the July 2001 rating decision, and new and material evidence was not submitted within one year of the date of its mailing.

3. New evidence received since the July 2001 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for a left knee disability. 

4. The Veteran's left knee disability was not caused or aggravated by his service-connected right knee disability, and does not result from disease or injury incurred in or aggravated by active service. 


CONCLUSIONS OF LAW

1. The July 2001 rating decision, which denied service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence is of record to reopen the service connection claim for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for a left knee disability are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in June 2008 and May 2010 provided all notice required under the VCAA.  They notified the Veteran of the elements of secondary service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Because the Veteran is not claiming service connection on a direct basis, and there is no indication that the Veteran's left knee disability results from disease or injury incurred in or aggravated by active service, notice of the elements of direct service connection is not required.  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations were performed in July 2008 and November 2015, and medical opinions provided in the reports of examination.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examination reports and opinions taken together and in conjunction with a June 2001 VA medical opinion (obtained during the Veteran's previous claim for a left knee disability) are adequate to make a fully informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination reports, the examiners considered the Veteran's medical history, set forth the findings made on examination, and provided logically sound explanations in support of the conclusions reached that can be weighed against any contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Although there were deficiencies in the explanation provided by the July 2008 VA examiner, these are cured by the November 2015 medical opinion, which contains an adequate explanation on the issue of aggravation consistent with the opinion rendered in the June 2010 VA examination report.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for a left knee disability.  For the following reasons, the Board finds that reopening is warranted. 

Service connection a left knee disability was previously denied in a July 2001 rating decision.  The claim for a left knee disability denied in that decision and the current claim are the same, as both concern musculoskeletal pathology affecting the same area of the body.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran was notified of the July 201 decision and his appellate rights in an August 2001 letter.  He submitted a timely notice of disagreement, but did not perfect his appeal with a substantive appeal following issuance of a statement of the case.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for perfecting an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the July 2001 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 20.1103. 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  The new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The July 2008 VA examination report contains a medical opinion in which the examiner concluded that there was 30 percent aggravation of the Veteran's left knee disability by his service-connected right knee disability.  At the time of the July 2001 rating decision, a positive medical opinion was not of record.  Thus, the July 2008 medical opinion finding in favor of aggravation is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate service connection on a secondary basis, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.356(a); see also 38 C.F.R. § 3.310 (setting for criteria for establishing service connection on a secondary basis).  Therefore, the claim is reopened.


III. Service Connection

The Veteran seeks entitlement to service connection for a left knee disability. Specifically, he states that his left knee disability was caused or aggravated by placing excess weight on his left lower extremity as a result of his service-connected right knee disability.  For the following reasons, the Board finds that service connection is not established. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's left knee has been diagnosed with degenerative changes of the medial and patellofemoral compartments, a medial meniscus tear, a chronic medial collateral ligament (MCL) injury, pes anserine, and prepatellar bursitis, among other pathology, as reflected in a February 2008 VA magnetic resonance imaging (MRI) study.  

The preponderance of the evidence weighs against causation or aggravation of the Veteran's left knee disability by his service-connected right knee disability.  In a June 2001 VA examination report, the examiner opined that the Veteran's left knee degenerative joint disease (DJD) was age-related.  There was no history of a left knee injury, and no evidence that the Veteran had such a gait abnormality to affect DJD of the left knee.  The examiner noted that individuals with painful joints often adjust walking in such a way so as to minimize stress of that joint.  This adjustment also decrease stress on other joints in the same extremity.  Sometimes, the individual may modify the gait to pass more weight over the other lower extremity.  However, even in such an event, "body wisdom will slow the rate of walking and make changes in the gait to minimize stress over the joints of the weight bearing extremity."  The examiner concluded that there was no evidence that there was such a change in the Veteran's gait to result in more stress to the left lower extremity joints.  The examination report also reflects that the Veteran walked with "essentially a normal gait."

In the July 2008 VA examination report, the examiner opined that medical literature did not support the hypothesis that the Veteran's left knee disability was secondary to his right knee disability.  The examiner noted that the Veteran denied injury to his left knee, such as due to his right knee giving way.  The examiner also noted that the Veteran reported favoring his right knee because of the pain and relying more on his left knee, and that the Veteran believed that this caused the degenerative changes.  The examiner observed that painful conditions of the lower extremities cause individuals to be more careful and to change the way they walk and the amount of walking they do and thus they are able to avoid any trauma to other joints.  The examiner further stated that it was very difficult to hypothesize why only a particular joint of a lower extremity would be traumatized and not the others.  Thus, this "hypothesis [did] not really hold," and there was no medical literature supporting it.  However, the examiner stated, "[G]iven the fact that the Veteran has had severe right knee degenerative changes for quite some time, I hypothesize there may be some aggravation of his left knee due to his right knee condition."  Specifically, the examiner stated that there was 30 percent aggravation of the left knee condition due to the right knee condition.  The examiner concluded that it would be mere speculation to conclude that the Veteran's left knee condition was caused by his right knee condition. 

The Veteran underwent another VA examination in November 2015.  After examining the Veteran and reviewing his medical records, the examiner concluded that it was not at least as likely as not (i.e. unlikely) that the Veteran's left knee disability was aggravated by his right knee disability.  The examiner explained that based on a review of the medical literature, there was no convincing evidence that greater force than normal was transmitted by the opposite uninjured leg in gait studies and other investigations.  Theoretical biomechanical considerations suggested that force borne by the normal leg could possibly be increased when there was a severe Trendelenburg lurch or significant leg length discrepancy greater than four to five centimeters such as in lower extremity amputation.  The examiner noted that neither condition was present in the Veteran's case.

The VA medical opinions constitute probative evidence weighing against causation or aggravation of the Veteran's left knee disability by his right knee disability, as they represent the informed conclusions of medical professionals based on examination of the Veteran and review of his medical history and pertinent medical literature, and are supported by logically sound explanations.  In essence, the examiners found that the Veteran's abnormal gait, in which he placed more pressure on the left knee than the right due to his right knee pain, was not severe enough to cause or aggravate his left knee disability.  

Although the July 2008 VA examiner opined that there was 30 percent aggravation of the Veteran's left knee disability by his right knee disability, the examiner provided no explanation as to how such aggravation occurred, or how the percentage was determined, other than to note that the Veteran had a long-standing history of severe right knee degenerative changes.  Thus, the probative value of this opinion must be discounted, as it is essentially devoid of a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Moreover, the examiner's use of the words "hypothesize" and "may" underscores the speculative nature of this opinion.  Its probative weight must therefore be discounted on this ground as well.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was speculative and thus not sufficient by itself to support the claim (emphasis in original); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence that does little more than suggest a possibility that the Veteran's illnesses might have been caused by in-service radiation exposure is insufficient to establish service connection); Sklar v. Brown, 5 Vet. App. 140 (1993) (holding, in relevant part, that the weight of a medical opinion is diminished when that opinion is ambivalent).  In order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102. 

The November 2015 opinion, by contrast, is not speculative, and provides a specific explanation in support of the conclusion that there was no aggravation of the Veteran's left knee disability by his right knee disability, including due to an abnormal gait.  It thus carries more evidentiary weight than the July 2008 VA opinion on the issue of aggravation.  It is essentially consistent with the June 2001 VA opinion finding that the Veteran did not have a history of an abnormal gait severe enough to cause or aggravate his left knee disability. 

The VA medical opinions finding against a relationship between the Veteran's left knee disability and his right knee disability, either by way of causation or aggravation, outweigh the Veteran's own opinion on this issue.  The Veteran is not shown to have a medical background or medical expertise, and thus is considered a lay person in the field of medicine.  Moreover, the Veteran did not provide a specific explanation in support of this opinion, other than that an abnormal gait in which he placed more pressure on his left knee than his right may have caused or aggravated his left knee disability.  The examiners' more informed opinions, which were rendered by medical professionals who considered the Veteran's medical history as well as the issue of whether an abnormal gait may have caused or aggravated his left knee disability, and which are supported by thorough explanations, outweigh the Veteran's lay opinion on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

Accordingly, service connection on a secondary basis is not established.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  

There is no evidence that disease or injury of the left knee was incurred in or aggravated by active service, or that osteoarthritis of the left knee manifested within one year of service separation.  There is also no indication that the Veteran's current left knee disability may otherwise be related to a disease, injury, or event during service.  The VA treatment records indicate that the Veteran's left knee symptoms first manifested around May 1995, about twenty years after service separation in July 1975.  Thus, service connection on a direct or presumptive basis is not established.  See 38 U.S.C.A. §§ 1110, 1112, 1113 ,1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left knee disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


